—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Ser*936vices which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits organizing or encouraging others to participate in work stoppages or other disruptive activities. Presented in evidence at petitioner’s disciplinary hearing was the misbehavior report charging that petitioner had distributed a memorandum to the leaders of various inmate factions encouraging them to participate in a facility-wide strike. Also in evidence was the testimony of a correction officer who corroborated the information in the misbehavior report and stated that petitioner had admitted to him that he had distributed the memorandum around the prison yard. This was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s testimony to the contrary presented an issue of credibility for resolution by the Hearing Officer (see, id.). Petitioner’s remaining contentions, including his allegations of procedural errors, have been examined and are either without merit or unpreserved for our review.
Mikoll, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.